Motion GRANTED and Order filed April 8, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00267-CV
                                  ____________

  IN RE TURNER W. BRANCH AND THE BRANCH LAW FIRM, L.L.P.,
                           Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-34395

                                     ORDER

      On April 7, 2014, relators Turner W. Branch and The Branch Law Firm,
L.L.P., filed a petition for writ of mandamus in this court. Relators ask this court
to order the Honorable Alexandra Smoots-Hogan, Judge of the 164th District
Court, in Harris County, Texas, to set aside her orders dated February 18, 2014 and

                                         1
April 2, 2014, entered in trial court number 2012-34395, styled W. Shane Osborn
v. The Branch Law Firm, L.L.P. and Turner Branch. Relators claim respondent
abused her discretion by denying their motion to quash and for protective order and
motion for reconsideration.

        Relators also have filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On April 7, 2014, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

        It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

        We ORDER the February 18, 2014 and April 2, 2014 orders entered in trial
court cause number 2012-34395, W. Shane Osborn v. The Branch Law Firm,
L.L.P. and Turner Branch, STAYED until a final decision by this court on
relators’ petition for writ of mandamus, or until further order of this court.

        In addition, the court requests the real party-in-interest, to file a response to
the petition for writ of mandamus on or before April 22, 2014. See Tex. R. App. P.
52.4.

                                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                            2